Citation Nr: 1145521	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement service connection for PTSD.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The Board observes that the May 2007 Statement of the Case (SOC), indicated that although the Veteran's April 2006 claim was a claim to reopen his service connection claim for PTSD, service connection for PTSD had not been denied in any previous rating decision.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis of PTSD.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis -- one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the Veteran's claim.  Id.  

As indicated under Clemons, and per the facts here, dysthymic disorder, depression, and anxiety are to be considered as part of the underlying claim.  Additionally, the Veteran indicated in an October 2010 telephone conversation with VA personnel that he wished to reopen his claim for entitlement to service connection for dysthymia.  The RO reopened the claim and then denied service connection for dysthymia on the merits in a March 2011 rating decision.

Although the Veteran has not technically appealed the March 2011 rating decision, the Board finds that the Veteran's April 2006 claim to reopen his previous claim for service connection for PTSD should be more broadly characterized as entitlement to service connection for PTSD and whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds it important to consider the claims in this manner, especially given the fact that the April 2006 PTSD claim indicated that the Veteran wished to reopen his claim for service connection for PTSD.  The Board notes that at the time of the April 2006 claim, a claim involving PTSD had never previously been filed or denied.  As such, the Board concludes that it was the Veteran's intention to reopen a previously denied claim for service connection involving some sort of acquired psychiatric disorder.  Yet, because he also filed the service connection claim for PTSD, which involves separate regulations and notice requirements, both issues listed on the title page of this decision are currently before the Board.

The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first review the RO's March 2011 determination that new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for dysthymia (or as here, an acquired psychiatric disorder other than PTSD).  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed April 2001 rating decision previously considered and denied service connection for dysthymia, claimed as emotional problems and depression.

3.  The evidence received since the April 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD.

4.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied service connection for dysthymia, claimed as emotional problems and depression, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the April 2001 rating decision is new and material, and the claim for service connection for dysthymic disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was neither incurred in nor aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in this regard require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With respect to the claim for service connection for PTSD, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in May 2006, July 2006, September 2006, August 2007, May 2009, and October 2009.  The May 2006 letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in October 2006.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service, and a VA examination report and addendum, are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim for entitlement to service connection for PTSD.  

In February 2011, a VA medical examination was obtained to address the claim for entitlement to service connection for PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the February 2011 VA examination with opinion obtained in this case is adequate as it pertains to the service connection claim for PTSD, as it is predicated on a reading of the medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and provides a complete examination on which it was determined that the Veteran was not diagnosed with PTSD, relying on and citing to the records reviewed, the Veteran's symptomatology, and the Veteran's statements.  There is adequate medical evidence of record to make a determination in this case with respect to this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

LAW AND ANALYSIS

	I.  Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection for dysthymia, claimed as emotional problems and depression, was originally denied in an April 2001 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.  The evidence of record at the time of the April 2001 denial included the service treatment records showing counseling for the Veteran's difficulty with interpersonal relationships.  No psychiatric disability was diagnosed, and no preexisting disability was noted to have been present prior to service.  At the separation examination (on the report of medical history) the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  The psychiatric evaluation was normal.  Also of record at the time of the April 2001 rating decision were the Veteran's statements that he was a very happy, active person with many friends before he entered service.  While in service, he became withdrawn because he felt trapped.  He had no friends and had an inability to stand up to people when he felt harassed or intimidated.  As a result, he became very depressed, began drinking, and continued to be depressed after service.  A June 2000 letter from Dr. N. reflects that the Veteran had been seen on an intermittent basis since September 27, 1996, and he continued to be treated for dysthymia.  Dr. N. noted that the Veteran had been on Paxil each day and he reported a significant improvement in symptoms since taking the medication.  The letter indicates that the Veteran reported seeking help for depression in the military.  The RO denied service connection for dysthymia because the evidence failed to show that dysthymia was incurred in or aggravated during the Veteran's military service.  

The subsequently received evidence includes VA treatment records dating in 2007, which show ongoing treatment for PTSD, depression and grief.  Also added to the record were private treatment records dated during 2008, which show diagnoses of anxiety, depression, and attention deficit hyperactivity disorder.  

Additionally, there is a January 2010 letter from the Veteran, which indicates that a diagnosis of dysthymia could not have been made during service or at discharge because dysthymia was not defined or discovered as a disorder until 1980, which was several years after the Veteran's discharge from military service.  The Veteran indicated that he initially presented with depression, difficulty with interpersonal relationships, and excessive drinking during his military service, and that such symptoms have progressed ever since.

A February 2011 memorandum entitled, "PTSD Stressor Conceded" was also added to the record.  It indicates that the Veteran's stressor, namely cleaning up the crash site of an F-106 aircraft in April 1973 while stationed at Griffiss Air Force Base, was verified on the basis that the Veteran's description of events was supported by stressor research.  Although the Veteran's personal involvement was unverifiable, the conclusion was made that there was plausible evidence to support the Veteran's account of the incident.  Therefore, the stressor was conceded.

The report of a February 2011 VA examination was also added to the record.  The report, authored by a VA psychiatrist, indicates that the Veteran meets the criteria for a diagnosis of dysthymia.  The examiner also stated that the Veteran described depressive symptoms starting in the military, mainly involving feeling intimidated by people in authority while he was in the military.  The examiner stated that this may have been influenced by the relationship he had with his father during childhood.  It was noted that his service treatment records show him having interpersonal difficulty.  The examiner stated, "To a much lesser degree the witnessing of the airplane crash while he was in the military as a factor for his depression."  The examiner then submitted a March 2011 addendum, which states that it is less likely than not that the Veteran's dysthymia is a result of the in-service stressor.  

After review of the evidence of record, the Board finds that reopening of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.  In this regard, the evidence added to the record since the April 2001 rating decision denying the service connection claim is considered new in that it was not previously considered evidence.  It is also material in that it raises a reasonable possibility of substantiating the claim.  Specifically, the newly added evidence shows evidence of a diagnosis of dysthymic disorder, as well as evidence that the Veteran's stressor involving him cleaning up after an airplane crash was conceded.  The February 2011 VA examiner stated that there is some relationship between the Veteran's stressor involving cleaning up the airplane crash site and his depression but opined, without any supporting rationale, that the dysthymia is less likely than not the result of the in-service stressor.  The Board finds that the newly submitted evidence, when viewed in its entirety, is sufficient to raise a reasonable possibility of substantiating the claim.  As such, the evidence is considered new and material and reopening of the claim is in order.

	II.  Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. 

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for PTSD.  Specifically, there is no evidence of record of a confirmed diagnosis of PTSD related to an in-service stressor.

The Board acknowledges that the Veteran is competent to provide evidence about what symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what he feels and experiences, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is not competent to provide a diagnosis of PTSD.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Initially, the Board finds the February 2011 VA examiner's opinion stating that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD to be more probative on the question of proper psychiatric diagnosis than the Veteran's statements or even the Vet Center records showing an assessment of PTSD.  In this respect, although the Vet Center records show an assessment of PTSD and depression during 2007 and in January 2008, these records do not indicate that the assessment is a firm diagnosis based upon the DSM-IV diagnostic criteria for such a diagnosis, nor do they relay any in-service stressor on which the PTSD assessment was based.  Instead, they speak to the Veteran's stressors involving his ex-wife's death and his current wife's illness.  None of the Vet Center records relate any PTSD diagnosis to the Veteran's military service.

In essence, there is no confirmed medical diagnosis of PTSD of record, nor is there any diagnosis of PTSD related to an in-service stressor of record.  The Board notes that the Veteran underwent a VA examination in February 2011 for this purpose.  The VA examiner, a psychiatrist, opined, based upon a thorough examination of the Veteran and review of the claims file, that the Veteran does not meet the criteria for a diagnosis of PTSD.  The Board finds this opinion more probative than the assessments from the Vet Center records because it is based upon a more thorough examination of the Veteran, a review of the Veteran's medical history, and refers to the diagnostic criteria required for a PTSD diagnosis.

As noted above, as a layperson without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertion of PTSD.  Additionally, as described above, the Board assigns less weight to the Vet Center records showing an assessment of PTSD not based upon any diagnostic criteria, and not related to any in-service stressor, than it assigns to the February 2011 VA examination report reflecting no diagnosis of PTSD based upon the diagnostic criteria.  Therefore, the Board determines that the preponderance of the evidence is against the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened; the appeal is granted to this extent.

Entitlement to service connection for PTSD is denied.


REMAND

As noted previously, the February 2011 VA examiner, a psychiatrist, opined that the Veteran meets the criteria for a diagnosis of dysthymic disorder.  The examiner noted that the witnessing of the airplane crash during service "as a factor for his depression."  It appears to the Board that there may be a typographical error in this sentence.  Nevertheless, the sentence seems to indicate that the Veteran's verified stressor involving cleaning up the airplane crash site plays some role in his depression.  However, the examiner then submitted a March 2011 addendum, which states that it is less likely than not that the Veteran's dysthymia is a result of the in-service stressor.  No rationale for the opinion is given.

Notably, the Veteran was diagnosed by this VA examiner as having dysthymic disorder, and not depression.  Moreover, there is a qualifier at the beginning of the sentence, indicating that whatever the relationship is between the in-service stressor involving the airplane crash clean-up and the depression, it is to "a much lesser degree" than some other factors.  Then, the examiner provided an addendum to the VA examination report in March 2011 indicating that the dysthymia is less likely than not a result of the in-service stressor.  The Board finds this addendum opinion unhelpful in that it conflicts with the prior statement indicating that there is some kind of relationship between the in-service stressor and the Veteran's depression, and because of the lack of any rationale given for the March 2011 addendum opinion.  

In light of these circumstances, the Board finds that a remand is required in order to obtain a clarifying medical opinion by the February 2011 VA examiner, if she is available.  Additionally, the examiner should be requested to provide an opinion regarding the Veteran's contention that his dysthymic disorder was present during service and was not diagnosed at that time because dysthymic disorder was not discovered until 1980, and that it has progressed ever since.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  Obtain copies of any outstanding VA treatment records at all VA facilities, to include the Dayton Vet Center, dating from July 2007 to the present, and associate them with the claims file.

2.  If possible, return the claims file to the examiner who conducted the February 2011 VA examination and to provide a clear rationale for her opinion that it is "less likely as not" that the Veteran's current dysthymia is as a result of his stressor involving the airplane crash site cleanup.  In providing such a rationale, the examiner must address the following statement made by her in the February 2011 VA examination report:  "To a much lesser degree the witnessing of the airplane crash while he was in the military as a factor for his depression."

The examiner must also comment on the Veteran's contention that his symptoms in service, to include his interpersonal difficulties, were actually symptoms of his current dysthymic disorder.  The examiner must provide an opinion regarding the Veteran's contention that his in-service difficulties have been ongoing ever since service and have progressed into the current dysthymia diagnosis.

If it is not possible to return the claims file to the examiner who conducted the February 2011 examination, the Veteran must be afforded a VA examination to evaluate the nature and extent of any dysthymia found.  A copy of the claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  If a dysthymic disorder is found, the examiner must provide an opinion as to whether any degree of the current dysthymic disorder was first shown during military service or is causally related to the Veteran's active military service, to include the Veteran's stressor involving cleaning up after the airplane crash.  The examiner must also comment on the Veteran's contention that his interpersonal difficulties during service were actually symptoms of a dysthymic disorder.  Further, the examiner must provide an opinion regarding the Veteran's contention that his in-service difficulties have been ongoing ever since service and have progressed into his current dysthymia diagnosis.

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


